DETAILED ACTION

Election/Restrictions
Applicant's election of Group I (claims 1-51) in response to the to the restriction requirement dated March 3, 2022 is hereby acknowledged.  Applicant made its election in its reply filed April 19, 2022.
Accordingly, claims 1-51 have been examined in the instant action in accordance with Applicant’s election whereas claims 52-66 have been withdrawn from consideration as drawn to a non-elected invention but remain pending in the application.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-10, 12-14, 21-25, 29-33, 35-38, 40-42 and 48-50 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-8, 10-12, 15 and 19-24 of U.S. Patent No. 11,230,497 B2 (‘497 patent), which issued on January 25, 2022).  
The claims at issue are not identical in that the present claims are drawn to a cement composition comprising cement and a cross-linked polyrotaxane additive wherein the cross-linked polyrotaxane additive includes: a polyrotaxane having a linear polymer and at least one ring compound; and a cross-linker (‘crosslinking agent’) whereas the claims of the ‘497 patent are drawn to a composition comprising cement; a defoamer; water, and a sliding-ring polymer additive comprising at least two molecules of a polyrotaxane, wherein the polyrotaxane comprises a linear polymer and at least one ring compound.   
However, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising: cement; a defoamer (anti-foaming, present claim 23); water (present claim 25); and a polyrotaxane additive that is crosslinked, wherein the polyrotaxane additive includes a polyrotaxane having a linear polymer and a ring compound, and wherein the linear polymer is threaded through the opening of the ring compound.  The polyrotaxane compound of the ‘497 patent can be crosslinked by using a second polymer (“crosslinking agent”) with dinitrofluorobenzene as an end-capping/stopper group (see claims 4, 8, 20; Example 1, and col. 13, lines 5-19 of the specification of the ‘497 patent).
Thus, claims 1, 2, 6-10, 12-14, 21-25, 29-33, 35-38, 40-42 and 48-50 are unpatentable over the ‘497 patent on the ground of obviousness double patenting. 
Claims 1-3, 6-10, 12, 13, 16, 17, 18, 21-38, 40, 41, 44, 45 and 48-51 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-7, 9-15, 17 and 21-33 of U.S. Patent No. 11,279,864 B2 (‘864 patent), which issued on March 22, 2022).  
The claims at issue are not identical in that the present claims are drawn to a cement composition comprising cement and a cross-linked polyrotaxane additive wherein the cross-linked polyrotaxane additive includes: a polyrotaxane having a linear polymer and at least one ring compound; and a cross-linker (‘crosslinking agent’) whereas the claims of the ‘864 patent are drawn to a composition that contains cement  and a sliding-ring polymer additive having two molecules of a polyrotaxane, wherein the polyrotaxane includes a linear polymer and at least one ring compound, wherein the linear polymer is threaded through the opening of the ring compound; and wherein stopper groups disposed at both end terminals of the linear polymer 
However, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising: cement and a polyrotaxane additive that is crosslinked, wherein the polyrotaxane additive includes a polyrotaxane having stopper groups, a linear polymer and a ring compound, and wherein the linear polymer is threaded through the opening of the ring compound.  The polyrotaxane compound of the ‘864 patent can be crosslinked by a compound having a crosslinkable group (crosslinking agent) (see claims 7, 8, 13, 20 and 21 of the ‘864 patent).  The stopper groups in the ‘864 patent are capping agents, such as cyclodextrin whereas the composition can further contain trimesoyl chloride as a crosslinking agent and hydroxyethyl cellulose as a suspending agent (claims 21 and 27 of the ‘864 patent)
Thus, claims 1-3, 6-10, 12, 13, 16, 17, 18, 21-38, 40, 41, 44, 45 and 48-51 are unpatentable over the ‘864 patent on the ground of nonstatutory obviousness double patenting. 

Allowable Subject Matter
Claims 4, 5, 11, 15, 19, 20, 39, 43, 46, 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the cement composition and method of preparing thereof in accordance with present claims 1 and 32, wherein the linear polymer has the end groups and/or is the polyrotaxane species specified in dependent claims 4, 5, 11, 15, 19, 20, 39, 43, 46, 47.
Examiner notes that the ‘497 patent and the ‘864 patent discussed above are not available as prior art under 35 U.S.C. §102(a)(2) (both patents were originally filed less than one year prior to Applicant’s effective filing date) because they are excepted under the 35 U.S.C. 102(b)(2)(C) AIA  exclusion due to having a common assignee at the time of the filing of the present application.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



April 29, 2022